UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


             -against-                                            ORDER

                                                           16 Cr. 281 (PGG)
THOMAS MORTON,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of the Defendant Thomas Morton currently scheduled for June 3,

2021 at 9:00 a.m. will take place on June 3, 2021 at 10:00 a.m.

Dated: New York, New York
       May 21, 2021
